        Case: 1:19-cv-00145-DAP Doc #: 298 Filed: 05/03/19 1 of 5. PageID #: 8974



                                   UNITED STATES DISTRICT COURT
                                    NORTHERN DISTRICT OF OHIO
                                         EASTERN DIVISION

                                                                     )
DIGITAL MEDIA SOLUTIONS, LLC,                                        )     CASE NO. 1:19-CV-00145
                                                                     )
                            Plaintiff,                               )
                                                                     )
         v.                                                          )     JUDGE DAN AARON POLSTER
                                                                     )
SOUTH UNIVERSITY OF OHIO, LLC, et al.,                               )
                                                                     )     MAGISTRATE JUDGE THOMAS
                 Defendants.                                         )     M. PARKER
___________________________________________                          )

              STUDIO ENTERPRISE MANAGER, LLC’S NOTICE REGARDING THE
                   REORGANIZATION DOCUMENTS AND THE SUBLEASE

           Studio Enterprise Manager, LLC (“Studio”) hereby files this notice regarding the

Reorganization Documents1 and Studio’s proposed Sublease, as referenced in the Motion for an

Order Requiring the Receiver to (i) Execute Sublease for the Pittsburgh Data Center; and

(ii) Comply With the Terms of the Reorganization Documents and the Settlement Agreement,

Docket No. 230 (the “Motion”) and as required by this Court in a minute order dated May 1,

2019.

           In brief, there is no explicit authorization in the Reorganization Documents providing for

the execution of the Sublease; Studio did not originally anticipate that it would need to take over

the lease for the Data Center in order to efficiently and effectively execute its separation plan.

However, Studio recognized the need for the Sublease based on the Receiver’s failure to pay the

rent for the Data Center throughout the receivership until recently. Because the Receiver failed

to pay the rent for the receivership for months on end, South University and the Arts Institutes

were at risk of being evicted from the Data Center, and eviction of these two university systems


1
    Capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the Motion.


{8076799: }                                                1
      Case: 1:19-cv-00145-DAP Doc #: 298 Filed: 05/03/19 2 of 5. PageID #: 8975



would have been detrimental to the operation of both entities. Once Studio recognized the

potential risk of eviction, Studio negotiated the Sublease with the landlord that offered certainty

for both the landlord for the Data Center and the university systems that use the Data Center.

          Further, the Receiver’s control over the Data Center has been a continuing problem for

Studio and DCEH employees (some of whom are now Studio employees) throughout the

receivership (See, e.g. Studio’s Second Status Report (Docket No. 257) (detailing the Receiver’s

termination of access to the shared IT platform for the shared compliance employees who

accepted employment with Studio); see also the Receiver’s motion for contempt against Studio

(Docket No. 252) (in which the Receiver moved to find Studio in contempt for assisting the Arts

Institutes in recovering their IP addresses) and Studio’s response (Docket No. 261) (explaining

that the IP addresses at issue were actually owned by and registered in the name of the Arts

Institutes)). Now that virtually all of the employees remaining in the Data Center are employed

by Studio, South University or the Arts Institutes, there is no valid reason to keep the Receiver in

place as the middleman between Studio and the landlord for the Data Center. Both the landlord

for the Data Center and South University support the execution of the Sublease, and the

receivership itself is set to terminate in less than a month. Because of the Receiver’s past

behavior and apparent inability to pay expenses, the landlord for the Data Center actually prefers

to have Studio as a tenant. Studio is willing to take on all of the lease obligations going forward.

          The Sublease only requires Studio to pay some back rent and make regular payments for

rent until September 30, 2019 (the termination date for the Sublease). In the absence of the

Sublease, South University and the Arts Institutes will incur hundreds of thousands of dollars in

additional costs to use the Data Center until Studio’s separation plan is complete. Further,

Section 16 of the main lease provides that any excess rent under a Sublease would be paid to the




{8076799: }                                      2
      Case: 1:19-cv-00145-DAP Doc #: 298 Filed: 05/03/19 3 of 5. PageID #: 8976



landlord; therefore, the Sublease does not result in any loss of value to the receivership estates

during the remaining few weeks of the receivership. Because the execution of the Sublease is in

the best interest of all parties involved – especially given the fact that the receivership will

terminate at the end of the month – Studio respectfully requests that this Court approve the

Motion and the proposed Sublease.

                [Remainder of page intentionally blank; signature page follows]




{8076799: }                                     3
      Case: 1:19-cv-00145-DAP Doc #: 298 Filed: 05/03/19 4 of 5. PageID #: 8977



May 3, 2019                         Respectfully submitted,

                                   /s/ M. Colette Gibbons
                                   M. Colette Gibbons (0003095)
                                   Scott N. Opincar (0064027)
                                   Maria G. Carr (0092412)
                                   Adam C. Smith (0087720)
                                   MCDONALD HOPKINS LLC
                                   600 Superior Ave., E., Ste. 2100
                                   Cleveland, OH 44114
                                   T: (216) 348-5400
                                   F: (216) 348-5474
                                   Email: cgibbons@mcdonaldhopkins.com
                                   sopincar@mcdonaldhopkins.com
                                   mcarr@mcdonaldhopkins.com
                                   asmith@mcdonaldhopkins.com

                                   -and-

                                   Dianne F. Coffino (admitted pro hac vice)
                                   Martin E. Beeler (admitted pro hac vice)
                                   Gabriella B. Zahn-Bielski (admitted pro hac vice)
                                   COVINGTON & BURLING LLP
                                   The New York Times Building
                                   620 Eighth Avenue
                                   New York, NY 10018
                                   Telephone: (212) 841-1000
                                   Facsimile: (212) 841-1010
                                   Email: dcoffino@cov.com
                                   mbeeler@cov.com
                                   gzahnbielski@cov.com

                                   Co-Counsel for Studio Enterprise Manager, LLC




{8076799: }                                4
      Case: 1:19-cv-00145-DAP Doc #: 298 Filed: 05/03/19 5 of 5. PageID #: 8978



                                  CERTIFICATE OF SERVICE

          I hereby certify that on May 3, 2019, a copy of the foregoing Studio Enterprise Manager,

LLC’s Notice Regarding the Reorganization Documents and the Sublease was filed

electronically. Notice of this filing will be sent to all parties by the Court’s electronic filing

system. Parties may access this filing through the Court’s system.


                                                 /s/ M. Colette Gibbons
                                                 M. Colette Gibbons (0003095)




{8076799: }                                      5
